Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/27/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-244439 application as required by 37 CFR 1.55.
Information Disclosure Statement
	The Information Disclosure Statement filed on 12/23/2019 is being considered by the Examiner. 
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Regarding the recitations of “respectively” and “respective”, specifically in claim 1 reciting “a first actuator and a second actuator connected to the first pressing member and the second pressing member, respectively “ and claim 2 reciting “wherein the at least one displacement sensor includes a first displacement sensor and a second displacement sensor that measure respective heights of the first pressing member and the second pressing member”, please amend the claim to remove the use of respectively and instead reflect direct correlating narrowing recitations. Although the scope of the claim is clear in light of the specification, the claim language requires refinement. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (US 6,354,907), herein after referred to as ‘Satoh’, in view of Williams (US 6,110,025), herein after referred to as ‘Williams’.
Regarding claim 1, Satoh discloses a polishing apparatus (see Figures 9 and 10; see Abstract) comprising:
a rotatable head body having a pressing surface configured to press a substrate against a polishing surface (see Figures 9 and 10; see wafer carrier 6, holding plate 9A, mounting plate 9B, polishing cloth 2; see also Col. 5, lines 23-32; wherein the embodiment referenced in Col. 5 and Figure 2 includes features overlapping with the embodiment of Figures 9-11, referenced by Examiner for clarification purposes of these overlapping features);
a retainer ring (retainer ring 10) disposed to surround the pressing surface (see Figure 10) and configured to press the polishing surface (2) while rotating together with the head body (Col. 3, lines 45-51);
a rotational ring (136) fixed to the retainer ring (10) and configured to be rotatable together with the retainer ring (wherein element 136 is fixedly connected to the mounting plate 9B of the wafer carrier 6, see Col. 6 lines 8-17 and Col. 9 lines 36-40; wherein the mounting plate is configured to rotate the wafer, thus rotating with element 136);
a stationary ring (ring 133, described as stationary in Col. 9, lines 50-52) disposed on the rotational ring (wherein ring 133 is disposed on and over element 136, see Figure 10);
a plurality of local load applying devices each configured to apply a local load to the stationary ring (see air cylinder devices 122 provided to press ring 133, Col. 9 lines 52-56; wherein the plurality is shown in Figure 11; see also Col. 3, lines 6-11); and
a controller configured to control an operation of the polishing apparatus (see wafer carrier attitude controller 11, Col. 9 lines 57-64; wherein Col. 9, lines 21-23 and 57-64 disclose that the wafer carrier attitude controller 11 is controlled in the same manner as described with the other embodiments),
wherein each of the plurality of local load applying devices (122) includes 
a first pressing member and a second pressing member connected to the stationary ring (see element A of Reference Drawing 1, annotated Figure 10, wherein there are a plurality of elements A for each of the plural devices 122, Figure 11; see also Col. 3, lines 6-11),  a first actuator and a second actuator connected to the first pressing member and the second pressing member (wherein devices 122 comprise air cylinders, i.e. a rod A displaced within cylinder B, wherein element A is a pressing member and element B is the actuating member controlled by controller 11, and wherein there are a plurality of devices 122), respectively, and 
at least one displacement sensor (please see displacement sensors disclosed in Col. 6, lines 48-54),
the first pressing member is disposed in an upstream side of the retainer ring in a traveling direction of the polishing surface, and the second pressing member is disposed in a downstream side of the retainer ring in the traveling direction of the polishing surface (please see the central rotational axis shown in Reference Drawing 1, in combination with Figure 11 indicating the position of the pressing members of each device 122, wherein one of the pressing members A is located downstream of a second pressing member during rotation). 
Satoh discloses displacement sensors (15) are provided to obtain positional data in situ for controlling the attitude of the carrier head, including angles alpha and beta shown in Figure 6, which are each tilt angles along the Y and X axes. Satoh also discloses using a coordinate converter and subtractor (31) for obtaining a comparison of actual displacement values and desired values, then adjusting the attitude of the carrier head (6) as desired; see Col. 6, lines 44-67. Satoh further describes that the controller (11) is configured to calculate an inclination angle of the stationary ring (wherein Col. 9, lines 50-57 disclose that the pressing ring 133 is pressed by air cylinder devices 122, whereby the controller 11 controls the attitude of the pressing ring 133 and thus the wafer carrier 6;  wherein Col. 8, lines 1-12 disclose that attitude controller 11 effects the attitude of the carrier based on displacement sensors 15; see also Col. 7, lines 43-51; wherein Col. 6, lines 55-67 disclose displacement sensors, coordinate converter, and subtractor 30; see also the operation described in Col. 7, lines 14-31 and  43-61). 

    PNG
    media_image1.png
    494
    764
    media_image1.png
    Greyscale

Reference Drawing 1, annotated Figure 10 of Satoh
However, Satoh does not explicitly teach that the data obtained by displacement sensors (15) include measurements of the heights of pressing members (A), and that this data is then used by the controller to calculate an inclination angle of ring (133). Specifically, Satoh does not explicitly teach the displacement sensors are configured to measure a height of at least one of the first pressing member and the second pressing member, and the controller calculates the inclination of the carrier head based on the measured height value(s), i.e. the controller is configured to calculate an inclination angle of the stationary ring based on a measured value of the height of at least one of the first pressing member and the second pressing member during polishing of the substrate. 
However, from the same or similar field of endeavor, Williams (US 6,110,025) teaches at least one displacement sensor (see proximity sensors 182 in Figure 10) configured to measure a height of at least one of the first pressing member and the second pressing member (see pressing member rod C in cylinder D, Reference Drawing 2; wherein there are a plurality of each of these rods and cylinders 154, see Figure 10; wherein linear force actuators 154 each provide independent vertical force on a ring, see Col. 12 lines 9-16; wherein each of the proximity sensors 182 are associated with each linear force actuator in order to provide information relating to the position and orientation of the ring which receives the downward force, see Col. 12, lines 17-22; wherein proximity sensors 182 measure proximity, i.e. a distance between two objects, and the proximity sensors are taught as being directly associated with each linear force actuator; wherein the types of linear force actuators are taught in Col. 8, lines 38-41, including hydraulic cylinders, for applying variable pressure by receiving pressurized fluid from hydraulic connections 156, see Col. 12, lines 44-46; i.e. the pressure supplied by the hydraulic connections to the linear force hydraulic actuators actuates a rod C within cylinder D to create a downward vertical force for displacing and reorienting the respective ring, whereby data obtained by the linear force actuator proximity sensors measures a position or distance, i.e. a height; wherein the proximity sensors measure distances associated with the linear force actuators in situ, wherein the change of distances directly correlates with the heights of rod C, Reference Drawing 2; see also Col. 7 line 55-Col. 8, line 2), and the controller (see computer controlled pressure regulator described in Col. 7, lines 42-47) is configured to calculate an inclination angle of the stationary ring based on a measured value of the height of at least one of the first pressing member and the second pressing member during polishing of the substrate (please refer to the angular tilting of rings described in Col. 12, lines 30-37, wherein the data obtained by the proximity sensors is used to detect and monitor the orientation and position of ring(s), as described in Col. 12, lines 17-29; i.e. the controller monitors and determines the orientation/tilting of the ring using information from the proximity sensors, wherein the proximity sensors are associated with the extension/height as explained above). 

    PNG
    media_image2.png
    569
    814
    media_image2.png
    Greyscale

Reference Drawing 2, simplified and annotated Figure 11 of Williams
	Both Satoh and Williams implement cylinders actuated by a controller to alter the downward pressure of a ring surrounding a wafer pressing surface. However, although the rod(s) A of Satoh alter the angle of press ring (133) in a continuously calculated manner, Satoh is silent regarding the recorded data related to the the cylinder rod mechanism shown in Reference Drawing 1. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoh to use height measurement data regarding the pressing rod(s) A to calculate the inclination angle of pressing ring (133), a technique taught by Williams. This modification of using the displacements/heights of the rod(s) A of Satoh incorporates an input from the controlled cylinders which are already being used to alter the attitude of the device in situ. Both Williams and Satoh incorporate dynamic adaptations for mitigating a frictional force which creates an unwanted moment; see Col. 3, lines 22-37 of Williams and Col. 2, lines 3-16 of Satoh. One would be motivated to modify Satoh with the teachings of Williams because the control algorithm which includes variables related to the position of the hydraulic cylinder helps achieve optimum polishing (Col. 7, line 55-Col. 8, line 2 of Williams). Furthermore, these variables used by the controller(s) to determine the tilt of the apparatus are related to one another during operation, wherein the independent monitoring, calculations, and control of the individual cylinders assists in feedback control of the cylinders. The result of the independent monitoring and control is delivery of the ideal pressure at the control area (Col. 12, lines 17-26 of Williams).  
	Regarding claim 2, the previously recited claim limitations are taught by Satoh in view of Williams, wherein modified Satoh further teaches wherein the at least one displacement sensor includes a first displacement sensor and a second displacement sensor that measure respective heights of the first pressing member and the second pressing member (please refer to the combination statement of claim 1 above, wherein each air cylinder element 122 of Satoh includes a cylinder B and rod A, shown in Reference Drawing 1; wherein each of these include a displacement sensor, as taught by the sensors 182 of Williams for each linear force actuator, wherein Williams teaches independent control and monitoring of the actuators via independent sensors 182, see Col 12 lines 9-22, i.e. the heights of the rods A of modified Satoh are each monitored, measured, and controlled), and
the controller is configured to calculate the inclination angle of the stationary ring based on a difference between a measured value of the height of the first pressing member and a measured value of the height of the second pressing member during polishing of the substrate (wherein the combination of Satoh in view of Williams teaches that the attitude of the apparatus is monitored using the controller 31, subtractor 30, modified sensors for each hydraulic cylinder device 122 of modified Satoh; see at least Figure 5, Col. 6, line 47-Col. 7 line 5 of Satoh regarding the calculation input, wherein Col. 7 lines 14-31 described positive and negative directions along the X and Y axes of tilt; wherein the combination statement of claim 1 includes data from individual cylinders; see also Satoh: Col. 8, lines 1-12 and Col. 7 lines 43-61; furthermore, the angle of tilt which is calculated by the controller is a trigonometrical function of the difference of measured heights, i.e. based on a difference in heights, such as a side of a triangle; wherein Examiner is interpreting the recitation of ‘a measured value of the height of the first pressing member’ to really impart functional language towards what the controller is capable of, i.e. continuously changeable in situ measurement of height values of both the first and second pressing members).
Regarding claim 3, the previously recited claim limitations are taught by Satoh in view of Williams, wherein modified Satoh further teaches wherein the controller (Satoh: 11) is configured to issue a command to at least one of the first actuator and the second actuator (Satoh: see Figure 5 as well as Figure 10, devices 122) so as to adjust the local load applied to the stationary ring (Satoh: 133) from at least one of the first pressing member and the second pressing member until the inclination angle of the stationary ring falls within a target range (see at least Satoh: see at least Col. 6, line 55-Col. 6, line 14; Col. 8, lines 1-12; Col. 7, lines 43-61; see also Col 3, lines 6-11, Col. 8, lines 4-12 indicating that there is data input in advance into controller in order to effect the attitude, i.e. predetermined values; see also Col. 12, lines 31-38, Col. 6, lines 55-Col. 7, line 5 regarding desired values and displacement values supplied to the subtractor for assisting in the control of the attitude, including error signals derived from the differences therefrom, i.e. the desired values are within a range and the attitude is altered in order to meet these desired values; see also Col. 9, lines 13-24 and 45-56). 
Regarding claim 4, Satoh discloses a method of polishing a substrate using a polishing apparatus (please see Reference Drawing 1 and Abstract), the method comprising:
providing a retainer ring (retainer ring 10) disposed to surround a pressing surface of a head body (see Figures 9 and 10; see wafer carrier 6, holding plate 9A, mounting plate 9B, polishing cloth 2; see also Col. 5, lines 8-32;), a rotational ring (136) fixed to the retainer ring (10) and configured to be rotatable together with the retainer ring (wherein element 136 is fixedly connected to the mounting plate 9B of the wafer carrier 6, Col. 9 lines 36-40; wherein the mounting plate is configured to rotate the wafer), and a stationary ring (ring 133, described as stationary in Col. 9, lines 50-52) disposed on the rotational ring (wherein ring 133 is disposed on and over element 136, see Figure 10);
pressing the substrate against a polishing surface (2; Col. 5, lines 20-22) by the pressing surface of the head body while rotating the head body and pressing the retainer ring against the polishing surface while rotating the retainer ring together with the head body and the substrate (Col. 3, lines 12-24: pressing device connected to the carrier and adapted to press the carrier towards the turntable with the article engaged with the polishing surface; see pressing force and rotational driving force disclosed in Col. 5, lines 8-12);
applying a local load from a first pressing member or a second pressing member (see Reference Drawing 1, elements 122 comprising subcomponents A and B) to the stationary ring (133) while rotating the rotational ring together with the retainer ring (see air cylinder devices 122 provided to press ring 133, Col. 9 lines 52-56; wherein the plurality is shown in Figure 11; see also Col. 3, lines 6-11; see Col. 9, lines 50-56: wherein the pressing ring 133 is pressed by the air cylinder devices 122 during polishing; see Col. 6, lines 8-17);
calculating an inclination angle of the stationary ring (see Figure 5; wherein Col. 9, lines 50-57 disclose that the pressing ring 133 is pressed by air cylinder devices 122, whereby the controller 11 controls the attitude of the pressing ring 133 and thus the wafer carrier 6;  wherein Col. 8, lines 1-12 disclose that attitude controller 11 effects the attitude of the carrier based on displacement sensors 15; see also Col. 7, lines 43-51; wherein Col. 6, lines 55-67 disclose displacement sensors, coordinate converter, and subtractor 30; see also the operation described in Col. 7, lines 14-31 and  43-61); and
adjusting the local load applied to the stationary ring (133) from at least one of the first pressing member and the second pressing member (see Reference Drawing 1) during polishing of the substrate until the inclination angle falls within a target range (see at least Col. 6, line 55-Col. 6, line 14; Col. 8, lines 1-12; Col. 7, lines 43-61; see also Col 3, lines 6-11, Col. 8, lines 4-12 indicating that there is data input in advance into controller in order to effect the attitude, i.e. predetermined values; see also Col. 12, lines 31-38, Col. 6, lines 55-Col. 7, line 5 regarding desired values and displacement values supplied to the subtractor for assisting in the control of the attitude, including error signals derived from the differences therefrom, i.e. the desired values are within a range and the attitude is altered in order to meet these desired values; see also Col. 9, lines 13-24 and 45-56).
However, Satoh does not explicitly teach that the data obtained by displacement sensors (15) include measurements of the heights of pressing members (A), and that this data is then used by the controller to calculate an inclination angle of ring (133). Specifically, Satoh does not explicitly teach the calculating the inclination angle is based on a measured value of height of at least one of the first pressing member and the second pressing member during polishing of the substrate. 
However, from the same or similar field of endeavor, Williams (US 6,110,025) teaches calculated an inclination angle of the stationary ring based on a measured value of height of at least one of the first pressing member and the second pressing member during polishing of the substrate (see proximity sensors 182 in Figure 10; see pressing member rod C in cylinder D, Reference Drawing 2; wherein there are a plurality of each of these rods and cylinders 154 to provide independent vertical force on a ring, see Col. 12 lines 9-16; wherein each of the proximity sensors 182 are associated with each linear force actuator in order to provide information relating to the position and orientation of the ring which receives the downward force, see Col. 12, lines 17-22; wherein proximity sensors 182 measure proximity, i.e. a distance between two objects, and the proximity sensors are taught as being directly associated with each linear force actuator; see the types of linear force actuators taught in Col. 8, lines 38-41, including hydraulic cylinders, for applying variable pressure by receiving pressurized fluid from hydraulic connections 156, see Col. 12, lines 44-46; i.e. the pressure supplied by the hydraulic connections to the linear force hydraulic actuators actuates a rod C within cylinder D to create a downward vertical force for displacing and reorienting the respective ring, whereby data obtained by the linear force actuator proximity sensors measures a position or distance, i.e. a height; wherein the proximity sensors measure distances associated with the linear force actuators in situ, wherein the change of distances directly correlates with the height of rod C, Reference Drawing 2; see also Col. 7 line 55-Col. 8, line 2; see computer controlled pressure regulator described in Col. 7, lines 42-47; please refer to the angular tilting of rings described in Col. 12, lines 30-37, wherein the data obtained by the proximity sensors is used to detect and monitor the orientation and position of ring(s), as described in Col. 12, lines 17-29; i.e. the controller monitors and determines the orientation/tilting angles of the ring using information from the proximity sensors, wherein the proximity sensors are associated with the extension/height as explained above).
Both Satoh and Williams implement cylinders actuated by a controller to alter the downward pressure of a ring surrounding a wafer pressing surface. However, although the rod(s) A of Satoh alter the angle of press ring (133) in a continuously calculated manner, Satoh is silent regarding the recorded data related to the the cylinder rod mechanism shown in Reference Drawing 1. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoh to use height measurement data regarding the pressing rod(s) A to calculate the inclination angle of pressing ring (133), a technique taught by Williams. This modification of using the displacements/heights of the rod(s) A of Satoh incorporates an input from the controlled cylinders which are already being used to alter the attitude of the device in situ. Both Williams and Satoh incorporate dynamic adaptations for mitigating a frictional force which creates an unwanted moment; see Col. 3, lines 22-37 of Williams and Col. 2, lines 3-16 of Satoh. One would be motivated to modify Satoh with the teachings of Williams because the control algorithm which includes variables related to the position of the hydraulic cylinder helps achieve optimum polishing (Col. 7, line 55-Col. 8, line 2 of Williams). Furthermore, these variables used by the controller(s) to determine the tilt of the apparatus are related to one another during operation, wherein the independent monitoring, calculations, and control of the individual cylinders assists in feedback control of the cylinders. The result of the independent monitoring and control is delivery of the ideal pressure at the control area (Col. 12, lines 17-26 of Williams).  
Regarding claim 5, the previously recited claim limitations are taught by Satoh in view of Williams, wherein modified Satoh further teaches wherein the calculating the inclination angle of the stationary ring is calculating the inclination angle of the stationary ring based on a difference between the measured value of the height of the first pressing member and the measured value of the height of the second pressing member during polishing of the substrate (wherein the combination of Satoh in view of Williams as applied to claim 4 teaches that the attitude of the apparatus is monitored using the controller 31, subtractor 30, modified sensors for each hydraulic cylinder device 122 of modified Satoh; see at least Figure 5, Col. 6, line 47-Col. 7 line 5 of Satoh regarding the calculation input, wherein Col. 7 lines 14-31 described positive and negative directions along the X and Y axes of tilt; wherein the combination statement of claim 1 includes data from individual cylinders; see also Satoh: Col. 8, lines 1-12 and Col. 7 lines 43-61; furthermore, the angle of tilt which is calculated by the controller is a trigonometrical function of the difference of measured heights, i.e. based on a difference in heights, such as a side of a triangle; wherein Examiner is interpreting the recitation of ‘a measured value of the height of the first pressing member’ to really impart functional language towards what the controller is capable of, i.e. continuously changeable in situ measurement of height values of both the first and second pressing members).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukushima (US 9,403,255); please refer to the Abstract and Col. 35 lines 29-36 and Col. 3, lines 31-32; see air cylinders 231, 232, 233. Examiner also considered this reference in view of Double Patenting, however, the scopes of the instant claims are narrower than the patent reference claims and do not require specific recited elements. 
Tseng (US 6579151); see sensor actuator element 46 between wafer carrier and retaining ring, as well as Col. 7, lines 1-43.
Hirokawa (US  6,220,945); see Figures 7 and 8, Col. 6 lines 1-20 and 43-49.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723